Exhibit 10.2

REVOLVING CREDIT NOTE

 

Lender: Royal Bank of Canada

   New York, New York

Principal Amount: $5,000,000

   April 3, 2007

FOR VALUE RECEIVED, the undersigned, Knology, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of all Revolving Loans (as defined in the Credit
Agreement referred to below) of the Lender to the Borrower, payable at such
times, and in such amounts, as are specified in the Credit Agreement (as defined
below).

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in Dollars to Credit Suisse, acting
through one or more of its branches (“CS”), as Administrative Agent and
Collateral Agent, at Eleven Madison Avenue, New York, New York 10010, in
immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Amended and Restated Credit Agreement, dated as of
March 14, 2007 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders and Issuers party thereto, Credit Suisse, acting through one or more of
its branches, as Administrative Agent and Collateral Agent for the Lenders and
Issuers, Jefferies & Company, Inc., as syndication agent and Royal Bank of
Canada, as documentation agent. Capitalized terms used herein and not defined
herein are used herein as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time the outstanding Principal Amount set forth above and the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

This Note is entitled to the benefits of the Guaranty and is secured as provided
in the Collateral Documents.

 

i



--------------------------------------------------------------------------------

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

THIS NOTE AND THE OTHER REVOLVING CREDIT NOTES ISSUED PURSUANT TO THE CREDIT
AGREEMENT REPLACES THOSE “REVOLVING CREDIT NOTES” ISSUED PURSUANT TO THE
EXISTING FIRST LIEN CREDIT AGREEMENT. THIS NOTE IS NOT INTENDED AS A NOVATION OR
SUBSTITUTION OF THE ORIGINAL OBLIGATIONS OF THE BORROWER.

[SIGNATURE PAGES FOLLOW]

 

ii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

KNOLOGY, INC. By:  

/s/ Rodger L. Johnson

Name:   Rodger L. Johnson Title:   President & CEO